Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/02/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 8 - - “The method of claim 1, wherein the malleable material consists of silicone.”  

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art such as Wang (US-2002/0173240) discloses a method of forming a chemical mechanical planarization (CMP) membrane, comprising: providing a malleable material (flexible member 245) (which applicant defines as any material that is able to be formed (e.g., cured), silicone, or the equivalents [Application publication; paragraph 0022] within a cavity in a membrane mold (“in a mold”) [Wang; paragraph 0072], wherein the cavity comprises a central region and a peripheral region surrounding the central region;
curing the malleable material (245) to form a membrane (flexible member 245) [Wang; paragraphs 0053 and 0072], wherein curing the malleable material comprises:

mold to a first temperature (“molded to provide a hardness” where there is inherently a temperature, or a first temperature in this case, in the mold) [Wang; paragraph 0072]; and
heating the malleable material (“curing with ultra violet light,” wherein UV light generates heat) [Wang; paragraph 0072] within the peripheral region (insert 280) of the membrane mold to a second temperature (“molded to provide a hardness” where there is inherently a temperature, or second temperature in this case, in the mold) [Wang; paragraph 0072]; and attaching the membrane (245) to a CMP carrier (housing of carrier 160). Wang fails to disclose that the second temperature is greater than the first temperature.
Lin (TWI531443B) teaches that materials “with different strengths have different deformation capabilities” [Lin; Abstract] and that “at the same time, through several hot pressing parts having several different temperatures to hot press the plastic material, those elastic film parts with different strengths are respectively formed” [Lin; Abstract]. However, Lin’s method is drawn to a polishing pad and not to an elastomeric membrane and thus would not have made obvious applying the same principals to the elastomeric membrane of Wang.
Therefore, neither Wang nor Lin anticipate or disclose “the malleable material along an uppermost surface of the membrane facing away from the membrane mold to have a first malleability within the central region” and “wherein heat applied to the uppermost surface of the malleable material within the peripheral region causes the malleable material along the uppermost surface of the membrane to have a second malleability within the peripheral region that is greater than the first malleability.”.  For these reasons, claim 1, and those depending therefrom including claims 2-10, are allowed.

Claims 11-16 are allowed.


Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein the first malleable material of the lower surface [of the malleable membrane] provides the first stiffness and the second malleable material of the lower surface [of the malleable membrane] provides the second stiffness” with “[the] second stiffness less than the first stiffness” as claimed.  The prior art achieves different rigidities by using different materials, but makes no mention of including multiple materials with different rigidities within the same “malleable membrane” as claimed.  Therefore, the prior art fails to anticipate or render obvious claim 17, and those depending therefrom including claims 18-20.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723